12 Pa. Commw. 189 (1974)
Dale E. Hall, Appellant,
v.
Commonwealth of Pennsylvania, Department of Transportation, Bureau of Traffic Safety, Appellee.
No. 994 C.D. 1973.
Commonwealth Court of Pennsylvania.
Argued February 8, 1974.
March 12, 1974.
Argued February 8, 1974, before Judges KRAMER, ROGERS and BLATT, sitting as a panel of three.
*190 Charles J. McKelvey, with him McNerney, Page, Vanderlin & Hall, for appellant.
John L. Heaton, Assistant Attorney General, with him Anthony J. Maiorana, Assistant Attorney General, Robert W. Cunliffe, Deputy Attorney General, and Israel Packel, Attorney General, for appellee.
OPINION BY JUDGE ROGERS, March 12, 1974:
In Commonwealth v. Miles, 8 Pa. Commw. 544, 304 A.2d 704 (1973), and again in Commonwealth v. Drugotch, 9 Pa. Commw. 460, 308 A.2d 183 (1973), we held that the motor vehicle operator's license of one who, placed under arrest and charged with driving while under the influence of intoxicating liquor, refuses to take a breathalyzer test may be suspended regardless of the lawfulness of the arrest. In the instant case the court below followed Miles and dismissed Mr. Hall's appeal. The appellant urges us to overrule our holding. Judge MENCER clearly and comprehensively explained the bases for our decisions in the cited cases and we adhere to the law as we there declared it to be.
Order affirmed.